ORDER DENYING PETITION FOR WRIT OF CERTIORARI
This case coming before the court upon the Petition for Writ of Certiorari filed herein on behalf of appellant on June 6, 1991, in Civil No. 20-367 in the District Court of the First Judicial District in and for Laramie County, Wyoming, and the court, having carefully considered the matter, finds there are insufficient grounds upon which to grant the Petition of Certio-rari; it is therefore
ORDERED that the Petition For Writ of Certiorari be, and it hereby is, denied.
URBIGKIT, C.J., would have granted the petition, and files a dissent following the court’s denial.